DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 11, 2021. The application contains claims 1-10: 
Claims 1, 2, 6, and 7 are amended
Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on January 11, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 101
With regard to the 35 U.S.C. 101 rejections to claims 1-5 for being directed to non-statutory subject matter, the addition of “a processor” to claim 1 added hardware structure to the system recited in claims 1-5, therefore, the 35 U.S.C. 101 rejections to claims 1-5 for being directed to non-statutory subject matter have been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations are moot in view of the new ground(s) of rejection necessitated by the new limitations introduced with the amendments. 
Please refer to the updated 35 U.S.C. 102 and 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US 20120210068 A1).

With regard to claim 1,
	Joshi teaches
a data processing device (Fig. 31A illustrates “a data processing device”) comprising: 
a first memory configured to store data permanently (Fig. 31A, primary storage, corresponds to “a first memory”); 
a second memory having speed faster than a reading speed of the first memory (Fig. 31A, cache storage device, corresponds to “a second memory”); and 
a processor connected to the first memory and the second memory ([0258], a computer processor), the processor being configured to: 
on receipt of data generated by a data generation source, determine whether the data generated by the data generation source matches a retrieval condition registered in advance (Fig. 29, step 2920, Fig. 31A, [0233], [0235]: monitor I/O requests, which include create and write, and use file selection criteria to identify files that are cacheable; [0237]-[0241]: file selection criteria can be set by a user to control what files to cache. Create or write I/O requests explicitly teach receiving data and inherently teach “a data generation source”; file selection criteria corresponds to “a retrieval condition” that can be set in advance); 
stores the data generated by the data generation source in the first memory and the second memory when the data generated by the data generation source matches the retrieval condition, and  store the data generated by the data generation source in the first memory without storing the data generated by the data generation source in the second memory when the data generated by the data generation source does not match the retrieval condition (Fig. 29, [0219], [0220], [0222], [0223]: if I/O request data is cacheable at step 2930, store the data in both the cache and primary storage at step 2940; otherwise, store in primary storage only); and 
search the second memory 2TDM/IsApplication No.: 16/322,878Docket No.: 15392D-000004-US-NPpreferentially over the first memory in response to a data processing request from an application (Fig. 29, [0221]: in response to a read I/O request, step 2940 may comprise determining whether data of the I/O request is available on the cache storage device).

With regard to claim 2,
	Joshi further teaches
the data processing device according to claim 1, wherein when data that is a target of the data processing request is not present in the second memory as a result of searching the second memory, the processor searches the first memory (Fig. 32, step 3240, [0255]: when the cache storage device does not comprise the requested data, step 3240 may comprise servicing a cache miss, which may comprise accessing the requested data from primary storage and storing the data in the cache storage device).

With regard to claim 5,
Joshi further teaches
the data processing device according to claim 1, wherein the data processing device, the data generation source, and the application are implemented in different virtual units (Fig. 15 illustrates an embodiment where data generation source, data processing request application, and the claimed invention are implemented in different virtual machines).

With regard to claim 6,
Joshi teaches 
a data processing method performed by a data processing device including a first memory configured 3TDM/IsApplication No.: 16/322,878Docket No.: 15392D-000004-US-NP to data permanently and a second memory having a reading speed faster than a reading speed of the first memory, the method comprising (Fig. 29 illustrates “a data processing method”; Fig. 31A, primary storage, corresponds to “a first memory”; Fig. 31A, cache storage device, corresponds to “a second memory”) comprising: 
on receipt of data generated by a data generation source, determining whether the data generated by the data generation source matches a retrieval condition registered in advance (Fig. 29, step 2920, Fig. 31A, [0233], [0235]: monitor I/O requests, which include create and write, and use file selection criteria to identify files that are cacheable; [0237]-[0241]: file selection criteria can be set by a user to control what files to cache. Create or write I/O requests explicitly teach receiving data and inherently teach “a data generation source”; file selection criteria corresponds to “a retrieval condition” that can be set in advance); 
storing the data generated by the data generation source in the first memory and the second memory when the data generated by the data generation source matches the retrieval condition, and storing the data generated by the data generation source in the first memory without storing the data generated by the data generation source in the second memory when the data generated by the data generation source does not match the retrieval condition (Fig. 29, [0219], [0220], [0222], [0223]: if I/O request data is cacheable at step 2930, store the data in both the cache and primary storage at step 2940; otherwise, store in primary storage only); and 
searching the second memory preferentially over the first memory in response to a data processing request from an application (Fig. 29, [0221]: in response to a read I/O request, step 2940 may comprise determining whether data of the I/O request is available on the cache storage device).

With regard to claim 7,
Joshi further teaches 
the data processing method according to claim 6, wherein the searching comprises, when data that is a target of the data processing request is not present in the second memory as a result of searching the second memory, searching the first memory (Fig. 32, step 3240, [0255]: when the cache storage device does not comprise the requested data, step 3240 may comprise servicing a cache miss, which may comprise accessing the requested data from primary storage and storing the data in the cache storage device).

With regard to claim 10,
Joshi further teaches
the data processing method according to claim 6, wherein the data processing device, the data generation source, and the application are implemented in different virtual units (Fig. 15 illustrates an embodiment where data generation source, data processing request application, and the claimed invention are implemented in different virtual machines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 20120210068 A1).

With regard to claim 3,
As discussed regarding claim 1, Joshi teaches all the limitations.
Even though Joshi does not explicitly teach
wherein the retrieval condition includes a condition that target data belongs to a latest segment on a time series.
Joshi does teach 
wherein the retrieval condition includes a condition that target data is identified based on time ([0238]: file selection criteria may identify files based upon access time).
Joshi to cache data that either has been created, stored, or accessed most recently to arrive at the data processing device according to claim 1, wherein the retrieval condition includes a condition that target data belongs to a latest segment on a time series. Because such data has a higher chance of being accessed again, doing so would avoid reduce the latency of having to retrieve the data from the primary storage and improve data retrieval performance.

With regard to claim 4,
As discussed regarding claim 1, Joshi teaches all the limitations.
Joshi does not explicitly teach
the data processing device according to claim 1, wherein the retrieval condition includes a condition that target data is error data.
However this difference is only found in the nonfunctional descriptive material and is not functionally involved in the steps recited.  The selecting data to be cached step would be performed the same regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the retrieval condition include a condition that target data is error data because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With regard to claim 8,
As discussed regarding claim 6, Joshi teaches all the limitations.
Joshi does not explicitly teach
wherein the retrieval condition includes a condition that target data belongs to a latest segment on a time series.
Joshi does teach 
wherein the retrieval condition includes a condition that target data is identified based on time ([0238]: file selection criteria may identify files based upon access time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi to cache data that either has been created, stored, or accessed most recently to arrive at the data processing method according to claim 6, wherein the retrieval condition includes a condition that target data belongs to a latest segment on a time series. Because such data has a higher chance of being accessed again, doing so would avoid reduce the latency of having to retrieve the data from the primary storage and improve data retrieval performance.

With regard to claim 9,
As discussed regarding claim 6, Joshi teaches all the limitations.
Joshi does not explicitly teach
the data processing method according to claim 6, wherein the retrieval condition includes a condition that target data is error data.
However this difference is only found in the nonfunctional descriptive material and is not functionally involved in the steps recited.  The selecting data to be cached step would be performed the same regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 


Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168